Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-12-00506-CV

                         TEXAS MUTUAL INSURANCE CO.,
                                  Appellant

                                            v.

                        CLARENCE DAILEY ELECTRIC, INC.,
                                   Appellee

                    From the 78th District Court, Wichita County, Texas
                               Trial Court No. 174,534-B-2
                       Honorable W. Bernard Fudge, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Costs of this appeal are taxed against Appellant Texas Mutual Insurance Company.

      SIGNED August 30, 2013.


                                             _____________________________
                                             Patricia O. Alvarez, Justice